In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. On S.CtPrac.R. X(5) determination and consideration of respondent’s motion for judgment on the pleadings,
It is ordered by the court that the motion for judgment on the pleadings is granted and that the cause is dismissed. Relator has or had an adequate remedy at law by way of an action for a prohibitory injunction. See Tatman v. Fairfield, Cty. Bd. of Elections, 102 Ohio St.3d 425, 2004-Ohio-3701, 811 N.E.2d 1130, ¶ 17-19.
Moyer, C.J., and Pfeifer, O’Connor, Lanzinger, and Cupp, JJ., concur.
Lundberg Stratton and O’Donnell, JJ., dissent and would grant an alternative writ.